Name: 93/167/Euratom, EEC: Council Decision of 15 March 1993 adapting Decision 90/221/Euratom, EEC concerning the Framework Programme of Community activities in the field of research and technological development (1990 to 1994)
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  communications;  research and intellectual property;  environmental policy
 Date Published: 1993-03-20

 Avis juridique important|31993D016793/167/Euratom, EEC: Council Decision of 15 March 1993 adapting Decision 90/221/Euratom, EEC concerning the Framework Programme of Community activities in the field of research and technological development (1990 to 1994) Official Journal L 069 , 20/03/1993 P. 0043 - 0044COUNCIL DECISION of 15 March 1993 adapting Decision 90/221/Euratom, EEC concerning the Framework Programme of Community activities in the field of research and technological development (1990 to 1994)(93/167/Euratom, EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (1) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 1 (3) or Decision 90/221/Euratom, EEC (4) states that the total amount deemed necessary for Community participation in the third Framework Programme shall be ECU 5 700 million, of which ECU 2 500 million are deemed to be necessary during 1990, 1991 and 1992 and ECU 3 200 million during 1993 and 1994; Whereas, pursuant to Article 130i (3) of the EEC Treaty, the Framework Programme may be supplemented, as the situation changes; Whereas, pursuant to Article 5 of Decision 90/221/Euratom, EEC, the Commission has examined and assessed progress in carrying out the third Framework Programme and has also made an evaluation of all the specific programmes implemented pursuant to Decision 87/516/Euratom, EEC (5), the findings of which it has communicated to the Community, together with its comments; Whereas, in the light of the above assessment, the scientific and technical objectives, the priorities, the activities and the selection criteria of the third Framework Programme remain valid for the period 1993 to 1994; Whereas Community research and technological development (RTD) actions should continue to be selected on the basis of their scientific and technical quality and of their contribution to the definition or implementation of Community policies, in particular the implementation of the Single Market, the improvement of the international competitiveness of European industry and the reinforcement of economic and social cohesion; Whereas it is necessary to ensure continuity of Community research and technological development activities; whereas an analysis of the needs of the activities covered by the third Framework Programme, as implemented by its specific programmes, has shown that supplementary financing of the said programme is necessary to ensure such continuity; whereas this examination has enabled the identification of the supplementary resources needed and of their breakdown between the various activities set out in Annex I to Decision 90/221/Euratom, EEC; Whereas provision should also be made for ensuring the continuity of the centralized action to dissiminate and exploit the results of research; Whereas the Commission commits itself to providing the Community institutions with all detailed information concerning the use of the supplementary funds; Whereas the Scientific and Technical Research Committee (Crest) has been consulted; Whereas the Scientific and Technical Committee referred to in Article 7 of the EAEC Treaty has been consulted by the Commission and has delivered its opinion, HAS DECIDED AS FOLLOWS: Sole Article Decision 90/221/Euratom, EEC is hereby amended as follows: - in Article 1 (3) the figure '5 700` shall be replaced by '6 600` and the figure '3 200` by '4 100`, - in the second subparagraph of Article 4, the figure '57` shall be replaced by '66`, - Annex I shall be replaced by that appearing in the Annex to this Decision. Done at Brussels, 15 March 1993. For the Council The President M. JELVED ANNEX 'ANNEX I BREAKDOWN OF THE AMOUNTS DEEMED NECESSARY TO IMPLEMENT THE VARIOUS ACTIVITIES ENVISAGED >TABLE>